ROSSMAN, J.
We grant Pathology Consultants’ petition for reconsideration for the limited purpose of modifying our previous opinion so that it reflects that our reversal of the trial court judgment only applies to defendant Marzano. The evidentiary error which necessitated that reversal was unrelated to Pathology Consultants, so the trial court judgment should have been affirmed as to that defendant. Elliot v. Callan, 255 Or 256, 466 P2d 600 (1970). The former opinion is adhered to in all other respects.
Petition for reconsideration allowed; opinion on reconsideration modified to reflect that the trial court judgment is affirmed with respect to Pathology Consultants.